DETAILED ACTION
Status of Claims
This Office Action is in response to the filing received 10/21/2019.  
Claims 1-15 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
4.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to virtual code generation, classified in G06G20/385.
II. Claims 10-14 & 15, drawn to transaction processing with virtual codes, classified in G06G20/385.

5.	The inventions are independent or distinct, each from the other because:
6.	Inventions I and II are related as sub combinations disclosed as useable together in a single combination. The sub combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is show that at least one sub combination is separately usable. In the instant case, sub combination II has a separate utility such as performing financial transaction progress and progress requests.  See MPEP § 806.05(d).

7.	The examiner has required restriction between sub combinations usable together. Where applicant elects a sub combination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


•	the inventions require a different field of search (e.g., searching different electronic resources or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHACOLE TIBLJAS whose telephone number is (303) 297-4319.  The examiner can normally be reached on W-Th 8am -4pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHACOLE C TIBLJAS/Examiner, Art Unit 3695                                                                                                                                                                                                        February 16, 2022

/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691